Appeal from a judgment entered on decision dismissing the complaint and adjudging that the general release executed by plaintiffs to defendant is valid and a bar to any action or proceeding against the defendant. The action was instituted in equity to rescind, vacate and set aside a general release and settlement, and to compel the defendant to render an account of all moneys received and disbursed by him on behalf of the plaintiffs. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.